COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-15-00034-CV


Josh and Kelli Savering, Chattanya        §    From the 348th District Court
Chavda, Pannaben Nancha, Phillip
and Lisa Klotz, Paul Arseneau,            §    of Tarrant County (348-270155-14)
Allison Blackstein, and Jack A.
Muhlbeier                                 §    January 21, 2016

v.                                        §    Opinion by Justice Sudderth

City of Mansfield                         §    Dissent by Justice Meier



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants Josh and Kelli Savering, Chattanya

Chavda, Pannaben Nancha, Phillip and Lisa Klotz, Paul Arseneau, Allison

Blackstein, and Jack A. Muhlbeier shall pay all of the costs of this appeal, for

which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Bonnie Sudderth_______________
                                          Justice Bonnie Sudderth